Citation Nr: 0937460	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether an August 1957 decision to discontinue payment of VA 
compensation benefits should be reversed or revised due to 
clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision in 
which the RO assigned a 10 percent rating for the service-
connected psychiatric disability, now characterized as 
posttraumatic stress disorder (PTSD), effective on December 
11, 1995.  

In a subsequent rating decision, the RO increased the rating 
to 50 percent for the service-connected disability.  The 
Veteran withdrew his appeal for an increased rating for the 
service-connected PTSD in a letter dated in November 1998.  

The Veteran also appealed from an August 1996 rating decision 
of the RO that determined that the assignment of an effective 
earlier than December 11, 1995, was not "clearly and 
unmistakably erroneous."  

Following a hearing conducted before this Veterans Law Judge 
in December 1997, the Board determined that the issue on 
appeal concerned the propriety of actions taken by the RO in 
1957 to discontinue payment of compensation for his service-
connected psychiatric disorder, as opposed to CUE in the June 
1996 rating decision.  

The Board remanded this matter to the RO for additional 
development of the record in March 1998.  

In a May 1999 decision, the Board denied the Veteran's claim 
for an effective date earlier than December 11, 1995, for the 
assignment of a compensable rating for the service-connected 
PTSD.  

The Veteran then appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In April 2000, the Court issued an Order granting a Joint 
Motion for Remand, vacating the decision by the Board and 
remanding the matter for additional proceedings.  

In November 2000, the Board remanded the case for additional 
consideration by the RO.  

In a September 2002 decision, the Board again denied the 
claim for an effective date earlier than December 11, 1995, 
for the assignment of a compensable rating for the service-
connected PTSD.  

The Veteran appealed that decision, and the Court granted a 
Joint Motion for Remand, vacating the September 2002 decision 
and remanding the appeal for additional proceedings in July 
2003.  

In July 2004, the Board again remanded the case for 
additional development and readjudication by the RO.  

In this regard, the Board instructed the RO to develop and 
adjudicate the issue of whether the August 1957 decision to 
discontinue compensation for his service-connected 
psychiatric disorder should be reversed or revised on the 
basis of CUE.  

In an October 2004 rating decision, the RO denied the claim 
of CUE in the August 1957 decision that discontinued 
compensation benefits for his service-connected psychiatric 
disorder.  

The Veteran's attorney subsequently expressed disagreement, 
and, in February 2005, the RO issued a Statement of the Case 
(SOC).  The Veteran then perfected the appeal by submitting a 
timely Substantive Appeal.  

In a Supplemental Statement of the Case (SSOC) dated in 
October 2004, the RO continued to deny entitlement to an 
effective date prior to December 11, 1995, for the assignment 
of a compensable rating for the service-connected PTSD.  

The Board issued another decision in August 2005 denying an 
effective date earlier than December 11, 1995, for the 
assignment of a compensable rating for the service-connected 
PTSD and the claim of CUE in the August 1957 rating decision.  

In a decision dated in April 2006, the Court vacated the that 
portion of the Board's April 2006 decision, that had denied 
the claim of CUE in the August 1957 rating decision and 
remanded it back to the Board for additional action.  

The issue of CUE in the August 1957 rating decision is being 
remanded to the RO.  VA will notify the Veteran if further 
action is required on his part.  


REMAND

In the August 2005 decision, the Board determined that the 
Veteran had not pled with sufficient specificity as to an 
error of fact or law in the August 1957 RO decision.  

The Veteran's attorney, in pertinent part, argued that VA 
failed to properly apply the applicable regulation provisions 
in effect in 1957.  The Court found that the Board did not 
properly address this argument.  

In the Court decision, it was stipulated that the Board must 
decide in the first instance whether the VA correctly applied 
the law and regulations that were in effect in August 1957 in 
determining whether there was CUE in that decision.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed 
warranted, the RO should adjudicate the 
issue as now identified on appeal.  In 
this regard, the RO must now address the 
Veteran's argument that the failure of 
the RO to apply the regulation (1251(A)) 
that was in effect at that time amounted 
to CUE.  Due consideration should be 
given to all applicable law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
SSOC, which should include all pertinent 
law and regulations and should be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


